Citation Nr: 0316354	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA benefits, 
to include dependency and indemnity compensation (DIC) and 
death pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1952.  The veteran died in May 1991, and the appellant is his 
former spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which held that the 
appellant could not be recognized as the veteran's surviving 
spouse for purposes of entitlement to VA benefits, to include 
DIC and death pension benefits.  An RO hearing was held in 
March 2000.  The Board remanded this matter in March 2001 and 
January 2003 for additional development.


FINDINGS OF FACT

1.  The appellant and the veteran were ceremonially married 
in June 1970, and their marriage was terminated by divorce in 
September 1980.

2.  Following their divorce, the appellant and the veteran 
continued to reside together in Tennessee until the veteran's 
death in May 1991.

3.  Common-law marriage is not recognized under the laws of 
Tennessee.

4.  The appellant has indicated that she was not aware that 
common-law marriage was not recognized in Tennessee.  
However, following their divorce, the appellant and the 
veteran did not attempt a common law marriage; they had no 
agreement that they were currently married, nor did they hold 
themselves out to the community as being currently married.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA benefits, 
to include DIC and death pension benefits. 38 U.S.C.A. §§ 
101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1945 to January 
1952.  The appellant and the veteran were married by ceremony 
in June 1970 under the law of Tennessee. 

During his lifetime, the veteran received total VA 
compensation benefits for service-connected disability.  In 
1975, he requested additional compensation by reason of 
having a dependent spouse (the appellant), and such was 
granted.

According to documents submitted after the veteran's death, 
in September 1980 the appellant and the veteran were divorced 
in Tennessee.  The court granted the appellant a divorce from 
the veteran upon the statutory grounds of cruel and inhuman 
treatment.  

In a September 1990 form to declare dependents to the VA, the 
veteran related that he was married to the appellant.

In May 1991, the veteran died.  His death certificate 
indicates he was divorced.

In August 1991, the veteran's sister submitted an application 
for VA burial benefits.  Where the form asked for the costs 
of the burial plot, the veteran's sister indicated that it 
was unknown, as it had been bought years ago by him and his 
"ex-wife."  Attached to the application was a bill from the 
funeral home, which both the veteran's sister and the 
appellant had signed.

In September 1991, in relation to the burial claim, the RO 
denied service connection for the cause of the veteran's 
death.  However, it indicated that any eligible survivor 
would be entitled to DIC under 38 U.S.C.A. § 1318, as the 
veteran had a total compensation rating for at least 10 years 
preceding death.

In October 1999, the appellant filed a claim seeking 
entitlement to VA benefits, to include DIC and death pension 
benefits.  She asserted that she was the surviving spouse of 
the veteran, and had not remarried since his death.  She 
noted that no children were born from their marriage, and she 
also indicated that she divorced the veteran due to his war 
stress, and that she continued to take care of him following 
the divorce until his death.

In support of her claim, the appellant submitted receipts for 
items she purchased relating to the veteran's burial.  The 
appellant also submitted statements from neighbors indicated 
that she had continued to live with and care for the veteran 
until his demise.  A neighbor's statement, received in 
October 1999, noted that the appellant was in the house about 
11 years after divorce from the veteran.  Another neighbor's 
statement, received in October 1999, noted that when she got 
her divorce she never left the house.  

In December 1999, a statement was received from the 
appellant's nephew.  He indicated that he had lived with the 
veteran and the appellant for a time.  He noted that the 
veteran had symptoms of post-traumatic stress disorder, and 
was angry and abusive at times.  He said that despite their 
divorce, the appellant continued to live with and care for 
the veteran until his death.  

In December 1999, the appellant submitted a statement 
claiming that her divorce from the veteran was due to his 
service-connected disabilities.  On her substantive appeal 
form, filed in March 2000, she indicated that she continued 
to live with and care for the veteran following their divorce 
until his death, leaving for only brief periods when the 
veteran became angry or violent.

In March 2000, an RO hearing was conducted.  At the hearing, 
the appellant related that during her marriage to the 
veteran, his behavior deteriorated significantly, leading to 
their eventual divorce.  She said that following their 
divorce, she continued to live with the veteran because her 
eldest daughter and her three children, who had also been 
living with the veteran, had nowhere else to live.  She 
indicated that both her, and her daughter, continued to live 
with the veteran until his death.  She stated that she 
considered herself still his wife, "because I waited on him 
hand and foot."  When asked if the appellant and her ever 
discussed getting married again, the appellant stated,  "We 
talked about it when he went in the hospital, when he down so 
real sick, he talked about it.  He said if I pull through 
this, we'll get married again."  The appellant's daughter 
also testified at the hearing.  She testified that the 
appellant had discussed getting remarried to the veteran just 
one week prior to his death.  

In July 2001, the RO sent correspondence to the appellant 
asking her to indicate if she was aware that Tennessee did 
not recognize common law marriages.  It also requested that 
the appellant submit evidence indicating the status of her 
relationship with the veteran from September 1980 to May 
1991, including bank statements, tax returns or other legal 
documents.

A statement from the appellant, dated in November 2002, noted 
that she was not aware that Tennessee did not recognize 
common law marriages.   

II.  Analysis

The appellant claims that she should be recognized as the 
veteran's surviving spouse for purposes of entitlement to VA 
benefits.  Through correspondence, the rating decision, the 
statement of the case, supplemental statements of the case, 
and the Board's prior remands, the appellant has been 
notified with regard to the evidence necessary to 
substantiate her claim.  Pertinent identified records have 
been obtained to the extent possible.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, a claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death.  38 U.S.C.A. § 101(3).  
"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
"Surviving spouse" means a person of the opposite sex who is 
a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).  
Additional requirements for claiming DIC or death pension 
generally include that the "surviving spouse" be married to 
the veteran for at least a year preceding death (or if for 
less time, that they had a child together).  38 U.S.C.A. 
§§ 1304, 1318; 38 C.F.R. § 3.54. 

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know, as the result of personal observation, the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6). 

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. § 
3.205(c).

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the claimant 
entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the above 
requirements must be met in order to find a deemed valid 
marriage.  See, Colon v. Brown, 9 Vet. App. 104 (1996).  
Moreover, the Board notes that in VAOPGCPREC 58-91 (1991), 
the VA General Counsel held that, for the purposes of 38 
C.F.R. § 103(a), the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a legal impediment to that marriage.  See 
VAOPGCPREC 58-91 (1991). 

In the instant case, the veteran and the appellant had a 
valid ceremonial marriage in Tennessee in 1970, but such 
marriage was terminated by a legal divorce in that state in 
1980.  Thereafter, the place of residence of the appellant 
and the veteran was Tennessee, and such state does not 
recognize common law marriage.  

Following her divorce from the veteran, the appellant 
reportedly continued to live in the same household with him.  
While the appellant continued to stay with the veteran and 
care for him until his death in 1991, there is no evidence 
indicating that the appellant believed herself to be married 
to him after their divorce in 1980.  At the RO hearing, the 
appellant testified that the veteran and her had discussed 
getting married again shortly before his death.  The 
appellant's daughter also noted that the appellant had 
mentioned to her that she wanted to get remarried to the 
veteran around this time.  This clearly indicates that the 
appellant had not considered herself to be currently 
remarried to the veteran, but that she contemplated a future 
remarriage to him.  Without agreement of the parties to be 
currently married, there could be no common law marriage.  A 
lifetime form from the veteran for declaring dependents, 
filed long after the divorce, lists the appellant as his 
wife, although a death certificate lists his marital status 
as divorced.  A VA burial benefits claim, filed by the 
veteran's sister, refers to the appellant as the veteran's 
ex-wife.  Statements received from the appellant's neighbors 
refer to appellant as the ex-wife of the veteran.  The 
evidence as a whole indicates that, subsequent to their 
divorce, the veteran and the appellant did not hold 
themselves out to the community as being husband and wife.  
Without such holding out as being a married couple, there 
could be no common law marriage.

As noted, common law marriage is not valid in Tennessee.  
Even though the appellant states she did not know this, at 
the time of the veteran's death there was no "deemed valid" 
common law marriage between them, given the absence of 
agreement of the parties to be currently married and given 
the lack of a holding out to the community as being married.  
See Colon, supra.

In sum, at the time of the veteran's death, the appellant and 
the veteran were not legally married, nor was there a 
"deemed valid" marriage for VA purposes.  Accordingly, the 
appellant is not the veteran's "surviving spouse" for the 
purpose of claiming VA benefits including DIC and death 
pension.  The preponderance of the evidence is against the 
claim, and thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appellant is not the veteran's surviving spouse for VA 
benefits purposes, and her claim to establish such status is 
denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

